JOHNSON, Judge
(specially concurring).
I concur in the affirmance of the decree appealed, but feel compelled to point out that I do not think the cases cited in the opinion preclude the appellants, defendants below, from ultimately defeating the ap-pellee’s plaintiff below, claim of ownership, if proper answer and defenses are interposed. I think the complaint is deficient in proper allegations to meet the statutory requirements and that laches, as alleged as the third ground of the motion, may be proven under proper allegations which are not so apparent on the face of the pleadings to admit a ruling thereon by the chancellor at this stage of the proceedings.